[Cite as Lakewood v. Jackson, 2011-Ohio-1921.]



         Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                           JOURNAL ENTRY AND OPINION
                                    No. 94933



                              CITY OF LAKEWOOD
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                   ERIC JACKSON
                                                       DEFENDANT-APPELLANT


                                         JUDGMENT:
                                          VACATED


                                   Criminal Appeal from the
                                   Lakewood Municipal Court
                                   Case No. 2010 CRB 00188

               BEFORE:             Blackmon, P.J., Boyle, J., and E. Gallagher, J.

               RELEASED AND JOURNALIZED:                      April 21, 2011


                                                 -i-
                                       2
ATTORNEY FOR APPELLANT

Matthew M. Nee
The Law Office of Matthew M. Nee
14701 Detroit Avenue, Suite 700
Lakewood, Ohio 44107


ATTORNEYS FOR APPELLEE

Richard A. Neff
Chief Prosecutor
City of Lakewood

By: Pamela L. Roessner
Assistant County Prosecutor
City of Lakewood
12650 Detroit Road
Lakewood, Ohio 44107




PATRICIA ANN BLACKMON, P.J.:

      {¶ 1} Appellant Eric Jackson (“Jackson”) appeals his conviction for

contributing to the unruliness or delinquency of a minor. He assigns the

following two errors for our review:

      “I. The trial court erred by convicting and sentencing Mr.
      Jackson without subject matter jurisdiction.”
                                      3
      “II.   The trial court erred by failing to inform Mr. Jackson

      of his right to counsel and by failing to ascertain whether

      Mr. Jackson intelligently waived that right.”

      {¶ 2} Having reviewed the record and relevant law, we vacate

Jackson’s conviction. The apposite facts follow.

      {¶ 3} Jackson was charged with contributing to the unruliness or

delinquency of a minor pursuant to Lakewood Codified Ordinances 537.17.

On the day of trial, at the prosecutor’s request, the trial court amended the

charge to a violation of R.C. 2919.24, which was identical to the contributing

to the unruliness or delinquency of a minor charge pursuant to the Lakewood

ordinance.

      {¶ 4} The evidence presented at trial showed that Jackson and his

juvenile co-defendant were walking up and down driveways in Lakewood at a

time when the juvenile should have been in school. Jackson contended they

were looking for a friend’s house. The trial court found Jackson guilty and

sentenced him to 90 days in jail, with one year of probation.

                           Subject Matter Jurisdiction

      {¶ 5} In his first assigned error, Jackson contends his conviction should

be vacated because the Lakewood Municipal Court was without jurisdiction to

convict him.    The City concedes this assigned error, and we agree the

conviction should be vacated.
                                     4
      {¶ 6} R.C. 2151.23 provides:

      “(A) The juvenile court has exclusive original jurisdiction
      under the Revised Code as follows:

      “* * *

      “(6) To hear and determine all criminal cases in which an
      adult is charged with a violation of * * * section 2919.24 of
      the Revised Code, provided the charge is not included in
      an indictment that also charges the alleged adult offender
      with the commission of a felony arising out of the same
      actions that are the basis of the alleged violation of * * *
      section 2919.24 of the Revised Code[.] * * *”

      {¶ 7} Jackson was convicted of contributing to the unruliness and

delinquency of a minor pursuant to R.C. 2919.24. He was not charged with

any other felony charges for conduct arising out of the same behavior. Thus,

pursuant to R.C. 2151.23(A)(6), the juvenile court had exclusive jurisdiction

over the charge against Jackson. As the Third District in an analogous case

held: “The placement of contributing to the unruliness or delinquency of a

child in the general criminal statute does not confer upon the municipal court

concurrent jurisdiction where the legislature specifically grants exclusive

jurisdiction to the juvenile court.” State v. King, 3d District Nos. 15-05-02

and 15-05-03, 2005-Ohio-6174.     Thus, the municipal court clearly did not

have jurisdiction.

      {¶ 8} Accordingly, Jackson’s first assigned error is sustained.     Our

disposition of Jackson’s first assigned error renders his second assigned error

moot; therefore, we will not address it. App.R. 12(A)(1)(c).
                                     5
     Judgment vacated.

     It is ordered that appellant recover of appellee his costs herein taxed.

     The court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, PRESIDING JUDGE

MARY J. BOYLE, J., and
EILEEN A. GALLAGHER, J., CONCUR